DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined.

Specification
The disclosure is objected to because of the following informalities:  In the fourth line of paragraph [0047], “may not be suffered so much” should be “may not suffer so much”.  In the ninth line of paragraph [0050], “asking a shop staff” should be “asking shop staff” or “asking a member of the shop staff”.  In the first line of paragraph [0051], “with a shop staff” should be “with shop staff”.  In the third line of paragraph [0149], “such as birthday” should be “such as birthdays”, or perhaps “such as a birthday”.      
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  In the first line of claim 12, “physical shop” should be “the physical shop”.  Appropriate correction is required.   
Claim 17 is objected to because of the following informalities:  In the fifth line of claim 17, “comprising” should be “comprises”; alternatively, “the method comprising,” could be inserted into the first line of claim 17 in place of “wherein”, and then the colon placed after “first value”.  Appropriate correction is required.
The language of claim 8 raises issues which Applicant may wish to consider.  In the third and fourth lines of claim 8, “the control section is further configured” might be better as “the circuitry is configured”, which would make it parallel to other claims.  There is antecedent basis of a sort for “the control section”, because claim 1 recites “a drive control section” in the twelfth line, and then “the control section” in the fifteenth line.  However, there may be some question of whether it is a drive control section that is “further configured to generate a control signal to control the agent robot to automatically purchase the second plurality of commercial products”, since this may not be primarily a matter of driving. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 of U.S. Patent No. 11,017,454 in view of official notice.  Claim 1 of the instant application is largely parallel to claim 1 of the ‘454 patent with certain exceptions:  First, claim 1 of the instant application omits the concluding elements of claim 1 of the ‘454 patent, involving “detect the first partial set of the first plurality of commercial products of which purchase has been completed in the physical shop via the agent robot” and then “control, based on the detect the first partial set of the first plurality of commercial products, a purchase procedure in the online shop of the second partial set of the first plurality of commercial products.”  Therefore, claim 1 of the instant application is broader claim 1 of the ‘454 patent, but not narrower.  Secondly, claim 1 of the instant application recites “circuitry configured to” in place of “an acquisition section configured to” and “a control section configured to”, which is a trivial distinction; official notice is taken that circuitry in computers and/or robot control systems is well-known.  Thirdly, claim 1 of the instant application recites, “the agent robot includes a drive control section that controls the agent robot to move the agent robot from the current position of the agent robot to the physical shop, and the control section controls the agent robot based on the movement path.”  This essentially corresponds to language in claim 5 of the ‘454 patent, with “to the physical shop” occurring in both claim 1 of the instant application and claim 1 of the ‘454 patent.
Claim 2 of the instant application is essentially parallel to claim 2 of the ‘454 patent.  Claim 3 of the instant application is closely parallel to claim 3 of the ‘454 patent.  Claim 4 of the instant application is essentially parallel to claim 4 of the ‘454 patent.  Claim 5 of the instant application recites, “the agent robot control system is the agent robot”, which corresponds to an element of claim 5 of the ‘454 patent, and then “the circuitry is further configured to control the agent robot to move the agent robot from the current position to the physical shop”, which corresponds to language of claim 1 of the ‘454 patent.  Claim 6 of the instant application is closely parallel to claim 6 of the ‘454 patent.  Claim 7 of the instant application is closely parallel to claim 7 of the ‘454 patent.  Claim 8 of the instant application is directly parallel to claim 8 of the ‘454 patent.  Claim 9 of the instant application is essentially parallel to claim 9 of the ‘454 patent. 
Claims 10, 11, 12, 13, 14, 15, 16, 17, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 2, 3, 4, 5, 6, 7, 8, and 9 of U.S. Patent No. 11,017,454. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application is largely parallel to claim 11 of the ‘454 patent, with certain exceptions:  First, claim 10 of the instant application omits the concluding elements of claim 11 of the ‘454 patent, involving “detecting the first partial set” and “controlling, based on the detection of the first partial set”.  Therefore, claim 10 of the instant application is broader claim 11 of the ‘454 patent, but not narrower.  Secondly, claim 10 of the instant application of the instant application recites, “wherein the agent robot includes a drive control section that controls the agent robot to move the agent robot from the current position of the agent robot to the physical shop, and the control section controls the agent robot based on the movement path.”  This essentially corresponds to language in claim 5 of the ‘454 patent, with “to the physical shop” occurring in both claim 10 of the instant application and claim 11 of the ‘454 patent, as well as claim 1 of the ‘454 patent from which claim 5 of the ‘454 patent depends. 
Claim 11 of the instant application is essentially parallel to claim 2 of the ‘454 patent.  Claim 12 of the instant application is closely parallel to claim 3 of the ‘454 patent.  Claim 13 of the instant application is essentially parallel to claim 4 of the ‘454 patent.  Claim 14 of the instant application essentially corresponds to further elements of claim 5 of the ‘454 patent.  Claim 15 of the instant application is closely parallel to claim 6 of the ‘454 patent.  Claim 16 of the instant application is closely parallel to claim 7 of the ‘454 patent.  Claim 17 of the instant application is closely parallel to claim 8 of the ‘454 patent.  Claim 18 of the instant application is essentially parallel to claim 9 of the ‘454 patent. 

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 have been analyzed under 35 U.S.C. 101, as possibly directed to an abstract idea, specifically to commercial interactions, in the field of organizing human activity.  Independent claims 1 and 10 recite generating a purchase execution list, but do not recite actually performing commercial interactions, or doing anything else which would make them directed to an abstract idea; the same applies to most of their dependents.  Claims 8 and 17, which depend from claims 1 and 10, respectively (via claim 5 for claim 8 and claim 14 for claim 17) do recite performing commercial interactions (“generating a control signal to automatically purchase the second plurality of commercial products”).  However, claims 8 (incorporating claims 1 and 5) and 17 (incorporating claims 10 and 14) recite specific operations involving controlling the agent robot to move the agent robot from the current position of the agent robot to the physical shop, and controlling the agent robot based on a movement path, etc.  They are therefore held to amount to significantly more than an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication 2014/0067564) in view of Akimoto (U.S. Patent 5,787,233), and Erhart et al. (U.S. Patent Application Publication 2017/0282362).  Yuan discloses acquiring a purchase master list that includes a first plurality of commercial products corresponding to purchase candidate items of a user (paragraphs 14-16), and generating a purchase execution list to recommend purchase in a first physical shop for a partial set of the first plurality of commercial products, of the purchase master list, and to recommend purchase in a second shop for a second partial set of commercial products different from the first partial set (paragraph 21).  Yuan does not expressly state that the second shop is an online shop, but does disclose, “Likewise, the foregoing good price may be found online instead of at a bricks and mortar store and the shopper may be prompted as to whether to purchase the item online if the price can be obtained” (paragraph 22).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for the second shop to be an online shop, for at least the obvious advantage of obtaining lower prices for some products on a shopping list from an online shop.
Yuan does not disclose an agent robot control method, comprising generating, in an agent robot control system, based on the generated purchase execution list, a movement path from a current position of an agent robot associated with the agent robot control system to the physical shop, but Akimoto teaches generating a movement path from a current position of a robot to a destination (column 1, lines 9-18; column 7, line 61, through column 9, line 43; Figures 16 and 17), and Erhart teaches that a robot can be dispatched on a mission, and go grocery shopping, conduct a pharmacy pickup, etc. (paragraph 33).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to have an agent robot control system, and to generate, based on the generated purchase execution list, a movement path from a current position of an agent robot associated with the agent robot control system to the physical shop, wherein the agent robot includes a drive section that controls the agent robot to move the agent robot from the current position of the agent robot to the physical shop, and the control section controls the agent robot based on the movement path, for at least the obvious advantage of causing the robot to reach its destination successfully, and to purchase desired goods available in the physical store.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, and Erhart as applied to claim 10 above, and further in view of Kim et al. (U.S. Patent Application Publication 2013/0085888).  Yuan discloses, “For example, one store may have the better price … for some of the items and another store may have the better price for other items on the shopping list” (paragraph 21), which implies comparison of prices of each item in a shopping list, and implies that the different lists generated for the different stores are generated based on the comparison results.  Yet further, Kim teaches, “the product price of the online shopping mall and the product price of the offline store may be compared and provided to the user” (paragraph 110).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to compare a price in an online shop and a price in a physical shop for each product in a list, and to generate a purchase execution list on that basis, as recited, for the obvious advantage of enabling a user to do the shopping economically, as stated in Kim (paragraph 110). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and Kim as applied to claim 11 above, and further in view of Rosenblatt et al. (U.S. Patent Application Publication 2010/0082455).  Yuan discloses that a user may specify the starting location for deriving the distance to items of interest (paragraph 25), and may indicate or specify his current location for use in deriving a distance or travel time to stores offering products/services (paragraph 34).  Rosenblatt teaches systems and methods for comparing retailer prices of different retailers (Abstract), and teaches that a retailer list may be narrowed to include only retailers within a specified radius of, for example, a user’s electronic device or a geographical location specified by the user (paragraph 67), and teaches indicating the distance between a retailer and a home location specified by the user (paragraphs 84 and 113).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for the physical shop to be a physical shop located within a specific range from a home of a user, for the obvious advantage of limiting physical shops to physical shops within a specific distance from home that the user is willing to travel to make purchases.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, and Erhart as applied to claim 10 above, and further in view of Hitchcock et al. (U.S. Patent Application Publication 2017/0072568).  As per claim 13, Hitchcock teaches that when a robot visits a retailer in a shopping mall, a person in the retailer store may interact with the robot on behalf of the retailer, with a touch screen of the robot providing a user interface that communicates to the person(s) items to be placed inside the storage space of the robot, so that the robot can transport goods from and/or to the retailer (paragraph 41; see Figures 1 and 2, and paragraphs 19-21 for background).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to present, by one of display or voice, the first partial set upon arrival of the agent robot at the physical shop, for the obvious advantage, as in Hitchcock, for enabling the robot to take or pick up products from a physical store for a user.
As per claim 14, Hitchcock teaches a moving mechanism able to move a robot (paragraphs 23 and 24; Figure 1), and that robots are programmed to travel autonomously within a predetermined area, which may be a commercial district (paragraph 56).  Further, Erhart teaches that a mobile robot may be autonomous or a proxy for a supervisor robot (paragraph 79), that it may be enabled to operate autonomously without further human involvement (paragraph 125), and that it may be self-propelled and able to navigate to a location autonomously (paragraph 169).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for the agent robot control system to be the agent robot, and to control the agent robot to move the agent robot from the current position to the physical shop, for the obvious advantage of causing the robot to perform its shopping or other functions, as in Erhart.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and Hitchcock as applied to claim 14 above, and further in view of Merz et al. (U.S. Patent Application Publication 2017/0032446).  As per claim 15, Merz teaches estimating a probability of a user purchasing a commercial product, and when that probability is estimated to be equal to or larger than a first value, recommending to the user to purchase the commercial product (paragraphs 27 and 28; Figure 4), and automatically adding the commercial product to a purchase master list (“virtual shopping cart”) as a purchase commercial product candidate (ibid., and paragraphs 21, 97, and 98, and Figure 3).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to perform the operations recited in claim 15, for at least the obvious advantage, as in Merz, of notifying the user of commercial products which the user is likely to want to purchase (see also paragraphs 17-19 of Merz). 
As per claim 16, Merz further teaches a purchase probability of the commercial product being calculated on a basis of a replacement history of a commercial product (paragraphs 17-19, 21, 27, 28, 97, and 98; Figure 4).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for a purchase probability of the commercial product to be calculated on a basis of a replacement history of a commercial product, for at least the obvious advantage, as in Merz, of using a pattern of past purchases of a commercial product, known to be or presumably for the purpose of replacing product that has been consumed, as an indication of probable current need to buy more of the commercial product. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and Hitchcock as applied to claim 14 above, and further in view of Rimnac et al. (U.S. Patent Application Publication 2014/0279290) and Merz et al. (U.S. Patent Application Publication 2017/0032446).  Rimnac teaches automatically reordering a commercial product of which the supply on hand has fallen to a low level (paragraph 31).  Merz teaches that when a probability of a user purchasing a commercial product is estimated to be equal to or larger than a second value larger than a first value, placing that product in a highlighted region of a shopping cart (as opposed to a non-highlighted region if the probability meets or exceeds a first value but not a second value) (paragraph 98; Figure 3; see additionally paragraphs 17-19, 21, 22, and 97, and Figure 4).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing, when a probability of a user purchasing a commercial product is estimated to be equal to or larger than a second value larger than a first value, to automatically purchase the commercial product, and generate a requisite control signal to control the agent robot to automatically purchase the product, for the obvious advantage of automatically purchasing products which a user has a sufficiently high probability of wanting to purchase, especially given a low current supply.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, and Erhart as applied to claim 10 above, and further in view of Merz et al. (U.S. Patent Application Publication 2017/0032446).  Yuan does not disclose that that when a state of a user is detected by an agent robot and found to have an abnormality, based on the state of the user that has the abnormality, the method further comprises: acquiring a purchase recommendation list corresponding to the abnormality, and presenting the purchase recommendation list to a user via the agent robot, and generating a control signal to add a commercial product selected by the user from among the purchase recommendation list to a purchase master list.  However, Merz teaches detecting an “abnormality”, in the sense of a product not having been purchased recently enough (paragraphs 17-19; Figure 4), acquiring a purchase recommendation list corresponding to the abnormality or abnormalities, and presenting the purchase recommendation list to a user (paragraphs 21, 96, and 97; Figures 3 and 4).  Merz further teaches editing the purchase recommendation list (“virtual shopping cart”), including moving a product from a new products region to a needed products region, and selecting a checkout process which results in all products in the needed products region being ordered (paragraph 101; Figure 3).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to perform the operations recited in claim 18, for at least the obvious advantage of arranging the replenishment of products which are not available in sufficient quantity in the user’s refrigerator or home.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication 2014/0067564) in view of Akimoto (U.S. Patent 5,787,233), Erhart et al. (U.S. Patent Application Publication 2017/0282362) and official notice.  Yuan discloses acquiring a purchase master list that includes a first plurality of commercial products corresponding to purchase candidate items of a user (paragraphs 14-16), and generating a purchase execution list to recommend purchase in a first physical shop for a partial set of the first plurality of commercial products, of the purchase master list, and to recommend purchase in a second shop for a second partial set of commercial products different from the first partial set (paragraph 21).  Yuan does not expressly state that the second shop is an online shop, but does disclose, “Likewise, the foregoing good price may be found online instead of at a bricks and mortar store and the shopper may be prompted as to whether to purchase the item online if the price can be obtained” (paragraph 22).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for the second shop to be an online shop, for at least the obvious advantage of obtaining lower prices for some products on a shopping list from an online shop. 
Yuan does not expressly disclose circuitry configured to acquire a purchase master list and to perform the other operations of claim 1 and its dependents, but official notice is taken that circuitry is well-known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing for the system (such as the mobile device disclosed by Yuan) to comprise circuitry configured to perform operations, for the obvious advantage of causing desired operations, including but not limited to those disclosed by Yuan, to be performed (“circuitry configured to” could include special-purpose circuitry or general computer circuitry configured by software). 
Yuan does not disclose an agent robot control system, and generating, based on the generated purchase execution list, a movement path from a current position of an agent robot associated with the agent robot control system to the physical shop, but Akimoto teaches generating a movement path from a current position of a robot to a destination (column 1, lines 9-18; column 7, line 61, through column 9, line 43; Figures 16 and 17), and Erhart teaches that a robot can be dispatched on a mission, and go grocery shopping, conduct a pharmacy pickup, etc. (paragraph 33).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority filing to have an agent robot control system, and to generate, based on the generated purchase execution list, a movement path from a current position of an agent robot associated with the agent robot control system to the physical shop, wherein the agent robot includes a drive section that controls the agent robot to move the agent robot from the current position of the agent robot to the physical shop, and the control section controls the agent robot based on the movement path, for at least the obvious advantage of causing the robot to reach its destination successfully, and to purchase desired goods available in the physical store.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and official notice as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Application Publication 2013/0085888).  Claim 2 is essentially parallel to claim 11, and therefore obvious on the grounds set forth above with respect to claim 11.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, Kim, and official notice as applied to claim 2 above, and further in Rosenblatt et al. (U.S. Patent Application Publication 2010/0082455).  Claim 3 is essentially parallel to claim 12, and therefore obvious on the grounds set forth above with respect to claim 12.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and official notice as applied to claim 1 above, and further in view of Hitchcock et al. (U.S. Patent Application Publication 2017/0072568).  Claim 4 is essentially parallel to claim 13, and therefore obvious on the grounds set forth above with respect to claim 13.  Claim 5 is essentially parallel to claim 14, and therefore obvious on the grounds set forth above with respect to claim 14. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, Hitchcock, and official notice as applied to claim 5 above, and further in view of Merz et al. (U.S. Patent Application Publication 2017/0032446).  Claim 6 is essentially parallel to claim 15, and therefore obvious on the grounds set forth above with respect to claim 15.  Claim 7 is essentially parallel to claim 16, and therefore obvious on the grounds set forth above with respect to claim 16. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, Hitchcock, and official notice as applied to claim 5 above, and further in view of Rimnac et al. (U.S. Patent Application Publication 2014/0279290) and Merz et al. (U.S. Patent Application Publication 2017/0032446).  Claim 8 is essentially parallel to claim 17, and therefore obvious on the grounds set forth above with respect to claim 17.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Akimoto, Erhart, and official notice as applied to claim 1 above, and further in view of Merz et al. (U.S. Patent Application Publication 2017/0032446).  Claim 8 is essentially parallel to claim 17, and therefore obvious on the grounds set forth above with respect to claim 17.
   
Statement Regarding IDS’s
The Information Disclosure Statement of April 30, 2021, lists as Foreign Patent Documents 11 and 12, AU-2012317104-A1 and BR-112014007740-A2.  Examiner has not found these documents as such, and therefore has not initialed them.  However, both are stated to have “English counterpart WO 2013/047996 A1”, which Examiner has seen and considered.  Also, the Information Disclosure Statement of June 15, 2021 lists four Foreign Patent Documents as having “Translation of Abstract Only”, but the documents in question were also made of record in the Information Disclosure Statement of April 30, 2021, with more than just the abstracts translated.  The Information Disclosure Statement of October 24, 2021 lists as a Foreign Patent Document CN-104820943-A, of which a copy has not been provided; Examiner has considered it, so far as possible, on the basis of the available image in the PE2E search tool.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 29, 2022